DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5-6, 8-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a method for handling insulating material comprising the limitations required by independent claim 1. Specifically, the method is directed to insulating a heap of snow stored through a summer non-skiing season using insulating material, then using the insulating material for at least one second use during a skiing season. The material of the insulating materials comprises at least one of a defined list of materials. The at least one second use is further defined for each of the insulating materials. By-reusing the insulating material in a second use during a skiing season, ski resorts are able to save space and reduce operational costs. One having ordinary skill in the art would not have found it obvious to use the specific insulating materials in a manner as defined by the claimed second uses without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Maria van Riet (US Pat. No. 4,637,189)  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711